United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10680
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO ALONSO GARCIA,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:04-CR-115-ALL
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Mario Alonso Garcia appeals the 24-month sentence imposed

following the May 2005 revocation of his supervised release.

“In the absence of its being raised by a party, this court is

obliged to raise the subject of mootness sua sponte.”      Bailey v.

Southerland, 821 F.2d 277, 278 (5th Cir. 1987).   Article III,

§ 2, of the Constitution limits federal court jurisdiction to

actual cases and controversies.   Spencer v. Kemna, 523 U.S. 1,

7 (1998).   The case-or-controversy requirement demands that some

collateral consequence of the conviction exist if the action is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10680
                                  -2-

to be maintained.    Id.   Garcia has served the sentence that was

imposed upon the revocation of his supervised release and is not

subject to any additional supervision.      Accordingly, there is no

case or controversy for this court to address, and the appeal is

DISMISSED AS MOOT.